PER CURIAM.
By this appeal the appellant, defendant-husband in the trial court, seeks review of an adverse final decree entered in a divorce proceeding. The only error preserved for review is the adjudication by the chancellor that certain jointly owned property of the parties and certain “bearer” securities belong to the wife.
The chancellor having found that the appellant at no time contributed any support to the family during the 14 years’ existence of the marriage; having found that the source of monies from which the acquisition of the assets was made possible came solely '.from the separate estate of the wife; we find no error in those features of the final decree here under review. See: Strauss v. Strauss, 148 Fla. 23, 3 So.2d 727; Lauderdale v. Lauderdale, Fla.App.1957, 96 So.2d 663;. Allen v. Allen, Fla.App.1960, 123 So. 2d 355; McFarland v. McFarland, Fla.App. 1961, 131 So.2d 749; Anderson v. Anderson, Fla.App.1963, 153 So.2d 24; Witlin v. Witlin, Fla.App.1963, 153 So.2d 70; 17 Fla.Jur., Husband and Wife, §§ 43, 44, 45.
Affirmed.